Case: 21-2036   Document: 18     Page: 1    Filed: 01/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GARY P. THOMPSON,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-2036
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-21-0019-I-1.
                 ______________________

                Decided: January 18, 2022
                 ______________________

    GARY P. THOMPSON, Gig Harbor, WA, pro se.

     ELIZABETH WARD FLETCHER, Office of General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

     Before PROST, CHEN, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 21-2036    Document: 18     Page: 2    Filed: 01/18/2022




 2                                          THOMPSON   v. MSPB



     Gary Paul Thompson appeals a decision of the Merit
 Systems Protection Board dismissing his case for lack of
 jurisdiction. We affirm.
                              I
     Mr. Thompson worked for the Department of the Navy
 as a Sheet Metal Work Leader. He applied for disability
 retirement with the Office of Personnel Management,
 which approved his application on August 27, 2018. OPM
 awarded Mr. Thompson a 60% disability computation that
 is only available to applicants aged 62 or under, even
 though Mr. Thompson was 69 years old at the time of his
 application. OPM started sending payments to Mr. Thomp-
 son in September 2018. Mr. Thompson, seemingly aware of
 this mistake, called OPM several times in the first week of
 September 2018 to verify he could accept the payments.
 OPM assured Mr. Thompson that there would be no prob-
 lems and told him to “relax and enjoy retirement.” S.A. 2. 1
     On February 19, 2019, OPM notified Mr. Thompson
 that the payments he had received were erroneous and that
 OPM had overpaid him $5,432.48. Mr. Thompson first filed
 a claim against OPM in Gary P. Thompson v. OPM, No. SF-
 0845-19-0702-I-1 (M.S.P.B. July 20, 2019), challenging
 OPM’s assessment of an overpayment. Mr. Thompson and
 OPM subsequently settled, terminating the appeal.
 S.A. 22–23.
      Mr. Thompson then filed a claim against his employing
 agency, the Navy, on October 8, 2020, alleging that his dis-
 ability retirement was involuntary because OPM had mis-
 represented his retirement benefits. In response, the Navy
 pointed out that Mr. Thompson “placed responsibility for
 his involuntary retirement on misinformation, not from his
 employing agency, [the Navy,] but from the OPM.” S.A. 9.


     1   S.A. refers to the supplemental appendix attached
     to the Respondent’s brief.
Case: 21-2036     Document: 18       Page: 3   Filed: 01/18/2022




 THOMPSON   v. MSPB                                           3



 The Board dismissed Mr. Thompson’s appeal, determining
 that the record was devoid of any evidence that the retire-
 ment was the product of (1) misinformation or deception by
 the Navy or (2) coercion by the Navy. S.A. 9–10 (citing
 Terban v. Dep’t of Energy, 216 F.3d 1021, 1024 (Fed. Cir.
 2000)). The Board concluded that “without a nonfrivolous
 allegation that a Navy agency official gave [Mr. Thompson]
 misinformation, [Mr. Thompson] cannot . . . show that his
 retirement was involuntary.” S.A. 10.
    Mr. Thompson appeals. We have jurisdiction under 5
 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                               II
     We set aside a Board decision only if it is “(1) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.” 5 U.S.C.
 § 7703(c). We review de novo the Board’s conclusion that it
 lacks jurisdiction. Bryant v. MSPB, 878 F.3d 1320, 1325
 (Fed. Cir. 2017).
                               III
     While the Board has jurisdiction over involuntary re-
 movals, 5 U.S.C. §§ 7512(1), 7513(d), an employee’s deci-
 sion to retire is “presumed voluntary” unless the employee
 “comes forward with sufficient evidence to establish that
 the . . . [retirement] was involuntarily extracted.” Rosario-
 Fabregas v. MSPB, 833 F.3d 1342, 1346 (Fed. Cir. 2016)
 (alteration in original) (quoting Garcia v. Dep’t of Home-
 land Sec., 437 F.3d 1322, 1329 (Fed. Cir. 2006) (en banc)).
 To establish that retirement was involuntary, the em-
 ployee must show that the retirement “was the product of
 (1) misinformation or deception by the agency or (2) coer-
 cion by the agency.” Id.
    Mr. Thompson has not produced evidence that the
 Navy misinformed, deceived, or coerced Mr. Thompson into
Case: 21-2036   Document: 18      Page: 4    Filed: 01/18/2022




 4                                          THOMPSON   v. MSPB



 retiring. In fact, Mr. Thompson stated he has “no issues”
 with the Navy but has “a lot of issues” with OPM. S.A. 8–
 9. Because this appeal is against the Navy, not OPM,
 Mr. Thompson has not overcome the presumption that his
 retirement was voluntary, and the Board does not have ju-
 risdiction.
                            IV
     Because Mr. Thompson did not allege facts supporting
 the Board’s jurisdiction, we affirm.
                       AFFIRMED
                          COSTS

 No costs.